In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00130-CR



         CRAIG RUDY REYNOLDS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 220th District Court
               Bosque County, Texas
             Trial Court No. CR 14998




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                           ORDER
       Craig Rudy Reynolds appeals from his conviction of failure to comply with sex-offender

registration requirements. The clerk’s record in this matter was filed July 16, 2015, and the

reporter’s record was filed September 14, making Reynolds’ appellate brief originally due October

14. This deadline was extended once by this Court on the motion of Reynolds’ appellate counsel,

Brittany L. Lannen, resulting in a due date of November 13, 2015. Lannen filed a second motion

seeking an additional extension of the briefing deadline, resulting in the most recent due date of

December 4, 2015. We advised Lannen when we granted the second extension that no more

extensions would be granted absent extraordinary circumstances.

       Despite the fact that our clerk’s office has contacted Lannen by telephone and by email on

more than one occasion following the December 4 due date, Lannen has not filed a brief on behalf

of Reynolds. Reynolds’ brief is now two weeks past due, and Lannen has not filed another motion

for an extension of time in which to file the brief.

       Consequently, we order Lannen to file Reynolds’ appellate brief with this Court on or

before Monday, January 11, 2016.

       IT IS SO ORDERED.



                                               BY THE COURT

Date: December 28, 2015




                                                  2